DETAILED ACTION
This office action is in response to the AFCP 2.0 request filed on March 10, 2021. Claims 1-4 remain pending in the application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Johnson on March 18, 2021.
The application has been amended as follows: 
In the claims:
1.	(Currently Amended) A brake bleeder wrench comprising: 
a handle;
a socket carrying teeth extending about an outer periphery of said socket, said teeth positioned between an upper and a lower surface of said handle;
said teeth engaging a pawl carried by said handle; 

said pawl selectively movable to select between rotating said socket in a counterclockwise direction and a clockwise direction;
said socket further comprising an internal recess that carries a resilient seal within said internal recess of said socket;
said socket comprising a fluid pathway between an underside of said socket, through said resilient seal, and through a topside of said socket and through a check valve carried by a hose downstream of said topside of said socket.

3.	(Currently Amended) A method of bleeding a brake line comprising:
providing a brake bleeder wrench comprising a handle, a pawl operably coupled with teeth carried by a first socket of a first size, and a resilient seal carried by an internal recess of said socket;
coupling said seal about a bleed valve;
adjusting a pawl position to select counterclockwise rotation of said socket;
loosening said bleed valve sufficiently to allow fluid egress from said bleed valve;
allowing fluid egress from said bleed valve through said resilient seal and through a check valve carried by a hose;
adjusting said pawl position to select clockwise rotation of said socket;
tightening said bleed valve sufficiently to stop fluid egress from said bleed valve.


Claim 1 and 3 have been amended in order to clarify that the check valve is carried by a hose thereby preventing any 112 issues from arising. Claim 1 was also amended to change “said topside” to “a topside”, in Line 12, thereby preventing any Lack of Antecedent basis issues from arising and was amended to change the term “counterclockwise” in Line 8 to the term “clockwise” thereby preventing any 112 issues from arising therefore placing the application in better condition for allowance. 
Response to Arguments
Applicant’s arguments, see pages 4-8, filed on March 10, 2021, with respect to amended claims 1 and 3 have been fully considered and are persuasive.  The previous rejection has been overcome and thus has been withdrawn. 
Reasons for Allowance
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention pertains to a brake bleeder wrench. It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious of providing; said socket further comprising an internal recess that carries a resilient seal within said internal recess of said socket; said socket comprising a fluid pathway between an underside of said socket, through said resilient seal, and through a topside of said socket and through a check valve carried by a hose downstream of said topside of said socket (as in claims 1 and 3), together in combination with the rest of the limitations of the independent claims.



The closest prior art consists of Stebbins (3635262), Lang (4819521), Sergan (2890612), Palmer et al. (3693483), Van Heck et al. (3722329) and Kafka (2013/0014617). Stebbins discloses a brake bleeder wrench comprising: a handle (20), a socket (22/26), said socket comprising a fluid pathway (40 and 60) between an underside (right side of 22, as seen in Figure 4) and a topside (left side of 22, as seen in Figure 4) of said socket; said socket carrying a seal (54), but lacks, providing a socket having teeth extending about an outer periphery of said socket, said teeth positioned between an upper and a lower surface of a handle; said teeth engaging a pawl carried by said handle; said socket rotatably coupled to said handle; said pawl selectively movable to select between rotating said socket in a counterclockwise direction and a clockwise direction, providing said socket with an internal recess that carries a resilient seal within said internal recess of said socket and providing a check valve carried by a hose downstream of said topside of said socket. Lang teaches that it is old and well known in the art at the time the invention was made to provide a box end wrench (10, similar to the box end wrench of Stebbins) with a socket(s) (46 or 56) located at opposing ends of an offset handle (16/22, see Figures 1 -4), said socket(s) each having teeth (50) extending about an outer periphery of said socket(s) (Figures 3 and 4), said teeth positioned between an upper (12) surface and a lower (14) surface of a handle (16/22, Figure 1); said teeth engaging a pawl (60) carried by said handle; said  that it is old and well known in the art at the time the invention was made to provide a seal (105) that is located within and about an inner surface (110) of socket (100, Figure 1 and paragraphs 17, 20 and 21), but lacks, providing a socket having teeth extending about an outer periphery of said socket, said teeth positioned between an upper and a lower surface of a handle; said teeth engaging a pawl carried by said handle; said socket rotatably coupled to said handle; said pawl selectively movable to select between rotating said socket in a counterclockwise direction and a clockwise direction, and providing a socket with an internal recess that carries a resilient seal within said internal recess of said socket, that said socket comprises a fluid pathway between an underside of said socket, through said resilient seal, and through a topside of said socket and through a check valve carried by a hose downstream of said topside of said socket. The examiner not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Stebbins, 
to include; a socket having teeth extending about an outer periphery of said socket, said teeth positioned between an upper and a lower surface of a handle; said teeth engaging a pawl carried by said handle; said socket rotatably coupled to said handle; said pawl selectively movable to select between rotating said socket in a counterclockwise direction and a clockwise direction, providing said socket with an internal recess that carries a resilient seal within said internal recess of said socket and providing a check valve carried by a hose downstream of said topside of said socket, because the principal operation of the combination of the prior art would be changed as discussed by the applicant in the remarks (See Pages 6-8). Thus, the structure discussed above has been determined to be patentably distinct over the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723